 



EXHIBIT 10.2
SECOND TIER SUBSEQUENT ASSIGNMENT
     FOR VALUE RECEIVED, WFS RECEIVABLES CORPORATION 3, a California corporation
(the “Seller”), hereby sells, transfers and assigns to the WFS FINANCIAL 2005-3
OWNER TRUST, a Delaware statutory trust (the “Buyer”), without recourse, subject
to and in accordance with the provisions of the Sale and Servicing Agreement
dated as of July 1, 2005 (the “Sale and Servicing Agreement”) by and among the
Buyer, the Seller, and WFS Financial Inc (“WFS”) all of the right, title and
interest, as described in Article Two of the Sale and Servicing Agreement, of
the Seller in, to and under the Subsequent Contracts listed on the Schedule of
Contracts to this Second Tier Subsequent Assignment. The Seller warrants to the
Buyer that the rights, titles and interests assigned hereby are not subject to
any lien, claim or encumbrance. Although the parties intend, and have expressly
so stated, that the conveyance of the Seller’s right, title and interest in, to
and under the Subsequent Contracts pursuant to this Second Tier Subsequent
Assignment shall constitute a purchase and sale and not a financing, in order to
protect the Buyer in the event that, despite such express intention that the
transaction be treated as a sale, such conveyance is instead deemed to be a
financing, the Seller hereby grants to the Buyer a first priority security
interest in all of the Seller’s right, title and interest in, to and under the
Subsequent Contracts, including all proceeds thereof to secure the repayment of
such financing, all of Seller’s rights under the First Tier Subsequent
Assignment, and agrees this Second Tier Subsequent Assignment shall constitute a
security agreement under applicable law. All capitalized terms used in this
Second Tier Subsequent Assignment and not defined herein shall have the meanings
assigned to such terms in the Sale and Servicing Agreement. The Seller hereby
additionally represents and warrants to the Buyer that all representations and
warranties of the Seller with respect to the Subsequent Contracts in Section
3.01(b) of the Sale and Servicing Agreement are true and correct as of the date
hereof and on the Subsequent Transfer Date.
     Notwithstanding anything contained herein to the contrary, this instrument
has been countersigned by Chase Bank USA, National Association not in its
individual capacity but solely in its capacity as Owner Trustee of the Buyer,
and in no event shall Chase Bank USA, National Association in its individual
capacity or any beneficial owner of the Buyer have any liability for the
representations, warranties, covenants, agreements, or other obligations of the
Buyer hereunder, as to all of which recourse shall be had solely to the assets
of the Buyer.

          Dated: August 17, 2005  WFS RECEIVABLES CORPORATION 3
            By:   John Coluccio    Its:   President    Accepted:  WFS FINANCIAL
2005-3 OWNER TRUST
      By:   CHASE BANK USA,
NATIONAL ASSOCIATION,
Not in its individual capacity but solely as
Owner Trustee on behalf of the Trust                            By:         
Its:   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE OF CONTRACTS
(Schedule of Contracts and terms of sale for Subsequent Contracts
sold on August 17, 2005, the Subsequent Transfer Date)

         
Closing Date:
    8/17/05  
Number of Contracts Sold:
    23,257  
Aggregate Principal Balance of Contracts Sold:
  $ 437,296,585.11  
Purchase Price of Contracts Sold:
  $ 437,296,585.11  
Cash Portion of Purchase Price:
  $ 437,296,585.11  
Portion of Purchase Price Financed by Loan Proceeds:
  None
List of Contracts sold attached as print-out or on Cd-Rom
  CD-Rom

 